WELLBORN) District Judge.
The original complainant, William K. Sullivan, who, on his ex parte petition, was appointed an ancillary receiver by this court prior to the institution of said suit, having since died, and the petition of one Henry Brant to be appointed successor to said Sullivan having been denied by an order this day entered in Re Brant (No. 722) 96 Fed. 257, for lack of jurisdiction, and the appointment of said Sullivan having, for the same reason, in the same order, been vacated, it follows that, in determining the question of jurisdiction in the pending suit, the suit must be considered as an independent suit for foreclosure, brought by a foreign receiver, and without any reference whatever to said appointment. Under these circumstances it seems to me that there is no escape from defendants’ contention that, inasmuch as the matter in dispute is less than $2,000, this court is without jurisdiction. If it he conceded that the suit is one arising under the constitution and laws of the United States because brought by the receiver of a federal court, still the other requisite to federal jurisdiction, namely, that the amount involved must exceed $2,000, is lacking. It is true that where a receiver, in administering his trust, brings an action in the court which appointed him, such court has jurisdiction of the action without regard to the amount involved or the citizenship of the parties (White v. Ewing, 159 U. S. 36, 15 Sup. Ct. 1018; Lanning v. Osborne, 76 Fed. 319); but in such a case the jurisdiction is upheld on the ground that the action is hut auxiliary to — indeed a part of— the original suit, in which the receiver was appointed. This ground of jurisdiction, however, manifestly does not exist where the receiver sues in a jurisdiction other than that of his appointment. The suit will be dismissed for lack of jurisdiction.